11th
Court of Appeals
                                                                  Eastland,
Texas
                                                             Memorandum
Opinion
 
Jimmie D. Moore
Appellant
Vs.                   No. 11-03-00220-CV B Appeal from Taylor County
Connie M. Moore
Appellee
 
Appellant has filed in this court his
cancellation of his notice of appeal.  Appellant states in his cancellation that he no longer seeks to
alter the trial court=s
judgment.
The appeal is dismissed.
 
PER CURIAM
 
August 29, 2003
Not designated for publication.  See TEX.R.APP.P. 47.2(a).
Panel consists of:  Arnot, C.J.,
and
Wright, J., and McCall, J.